Citation Nr: 1139015	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  09-07 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a skin rash.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran served on active duty from October 1944 to November 1946.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions, dated in February 2008 and February 2009, of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefits sought on appeal.

In September 2011, the Veteran testified before the undersigned Veterans Law Judge during a Board video conference hearing.  A transcript of that proceeding has been prepared and incorporated into the evidence of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a low back disability and skin rash are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if any further action on his part is required.


FINDINGS OF FACT

1.  The preponderance of the evidence supports a finding that the Veteran currently suffers from bilateral hearing loss as a result of noise exposure in active duty service.

2.  The preponderance of the evidence supports a finding that the Veteran currently suffers from bilateral tinnitus as a result of noise exposure in active duty service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active duty service.  38 U.S.C.A. § 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2011).

2.  Bilateral tinnitus was incurred in active duty service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claims of entitlement to service connection for bilateral hearing loss and bilateral tinnitus have been granted, as discussed below.  As such, the Board finds that any error related to the VCAA on those claims is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claims

The Veteran contends that he was exposed to acoustic trauma during active duty service, during his service in World War II, while stationed in Okinawa, Japan.  Specifically, the Veteran stated that upon landing in Okinawa, he was assigned to a crew that was responsible for building roads.  Part of these duties required the use of very loud "air hammers," which the Veteran described as equipment similar to a jackhammer, used to break up concrete and rocks.  The Veteran contends that the noise from this equipment caused his current bilateral hearing loss and bilateral tinnitus.

Relevant Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2011).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In addition to the above, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where a physician relates the current condition to the period of service.  See 38 C.F.R. § 3.303(d) (2011).  Furthermore, sensorineural hearing loss and arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  See 38 C.F.R. §§ 3.307, 3.309 (2011).

With hearing loss claims, VA may only find hearing loss to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  See 38 C.F.R. § 3.385 (2011).

Tinnitus has been variously defined.  It is "a sensation of noise (as a ringing or roaring) that is caused by a bodily condition (as wax in the ear or a perforated tympanic membrane").  See Butts v. Brown, 5 Vet. App. 532, 540 (1993).  It is a noise in the ears, such as ringing, buzzing, roaring, or clicking.  See YT v Brown, 9 Vet. App. 195, 196 (1996).  It is a ringing, buzzing noise in the ears.  See Kelly v. Brown, 7 Vet. App. 471, 472 (1995).  "Tinnitus can be caused by a number of conditions, including injuries, acute diseases, and drug reactions [but] disablement from tinnitus does not depend on its origin."  See 59 Fed. Reg. 17,297 (April 12, 1994).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2) (2011).  In this regard, the Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009)

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 C.F.R. § 3.303(a) (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Analysis

With respect to Shedden element (1), current diagnosis, the Board notes that during his May 2010 VA audiological examination, the Veteran's measured puretone threshold values were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
55
55
55
LEFT
35
50
50
45
55

Thus, the Veteran has a current diagnosis of bilateral hearing loss, for VA purposes.  Furthermore, the Veteran was diagnosed with tinnitus.  Shedden element (1) has been satisfied.  See 38 C.F.R. § 3.385 (2011); see also Shedden, supra.

In February 2009, the RO associated a formal finding of unavailability, with respect to the Veteran's service treatment records, with the Veteran's claims file.  See VA Memorandum, February 27, 2009.  The only service treatment record available was the Veteran's service discharge examination, dated in September 1946.  At that time, the Veteran's hearing was noted as 15/15 for both ears upon Whispered Voice testing.  See Standard Form (SF) 38, Service Discharge Examination Report, September 22, 1946.  The Veteran's Department of Defense Form 214 indicated his Military Occupational Specialty (MOS) was a lineman for telephone and telegraph.  Though the Veteran's MOS is not seemingly consistent with his complaints of acoustic trauma in service, the Board notes that he was stationed in Okinawa, Japan, during World War II and has consistently reported that he was exposed to noise while constructing roads.  The Board finds that the Veteran is both competent and credible to report on the fact that he was exposed to loud noises during service and that he suffered from decreased hearing acuity and tinnitus since that time.  See Davidson, supra; Buchanan, supra; Jandreau, supra.  Therefore, the Board concedes that the Veteran was exposed to loud noise during service.  Thus, Shedden element (2), in-service disease or injury, has been satisfied.  See Shedden, supra.

With respect to crucial Shedden element (3), nexus, the medical evidence of record consists of the May 2010 VA audiological compensation and pension examination.

At the time of the May 2010 VA examination, the Veteran complained of constant bilateral hearing loss and bilateral tinnitus.  He stated that these conditions affected his daily activities in that he was unable to follow speech without watching the speaker's lips, particularly in noisy places.  The Veteran noted that he was not exposed to any loud noise after his discharge from military service, as he was employed as a laborer for a steel mill and later by the United States Post Office.  The VA examiner diagnosed with Veteran with moderate to moderately severe sensorineural hearing loss in the right ear, moderate sloping to moderately severe sensorineural hearing loss of the left ear, and constant bilateral tinnitus.  The VA examiner stated that it was at least as likely as not that the Veteran's bilateral tinnitus was due to his military service, as he had experienced this problem since that time.  The VA examiner opined that the etiology of the Veteran's hearing loss could not be resolved without mere speculation, as the only record in his claims file consisted of the Whispered Voice testing upon his discharge from service.  See VA Audiological Examination Report, May 25, 2010.


The Board notes the holding in Hensley v. Brown, 5 Vet. App. 155, 158 (1993), which established that when audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Further, the Board notes that the portion of the Veteran's September 1946 discharge examination that addressed hearing acuity was based on the whispered voice test.  This test has long been held to be an insufficient method of measuring hearing acuity.  Based on this inadequate hearing acuity testing, the holding in Hensley, and the fact that the VA examiner failed to address the Veteran's lay statements with respect to continuous hearing loss since his discharge from service, the Board does not find the May 2010 VA examiner's opinion to be probative with respect to hearing loss.

Throughout the appeal period and during his September 2011 Board hearing, the Veteran has consistently maintained that he experienced tinnitus and hearing loss since his time in active duty service.  Further, the May 2010 VA examination report provided a positive medical nexus between the Veteran's tinnitus and his military service.  The Board notes that in Charles v. Principi, 16 Vet. App. 370, 374-375 (2002), the Court specifically held that tinnitus is a condition which is capable of lay observation.  See also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Furthermore, the Board finds the Veteran's claims regarding his having problems with tinnitus and bilateral hearing loss since military service, to be competent and credible evidence of continuity of symptomatology because the presence of these disorders is not a determination "medical in nature" and they are therefore capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Accordingly, the Board finds that Shedden element (3) has been satisfied.  See Shedden, supra.

Therefore, granting the Veteran the benefit of any reasonable doubt in this matter, the Board concludes that service connection for bilateral hearing loss and bilateral tinnitus are warranted because the record contains medical evidence of a current disability, evidence of the in-service incurrence of an injury, and a nexus between the in-service injury and the current disabilities.  See 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011); Shedden, supra.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for bilateral tinnitus is granted.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claims of entitlement to service connection for a low back disability and skin rash.

During his September 2011 Board hearing, the Veteran testified that he lived in Chicago, Illinois, from 1953 to 1995.  The Veteran stated that during this time period, he received all of his medical treatment (to include disorders of the low back and skin) at the VA Medical Center (VAMC) in Chicago.  See Board Hearing Transcript, September 26, 2011, pp. 19 - 22.  Review of the Veteran's claims file does not indicate that VA has requested or obtained these treatment records.  The Board is aware of the holding in Bell v. Derwinski, 2 Vet. App. 611 (1992), wherein the United States Court of Appeals for Veterans Claims held that VA has constructive notice of VA-generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, these records must be obtained.

The Veteran also indicated that he had received private medical treatment for his disabilities from Dr. Pendleton, in Bessemer, Alabama.  See Board Hearing Transcript, September 26, 2011, p. 4.  Although the Board held the record open for 30 days to allow the Veteran time to obtain and associate these records with the claims file, no additional evidence was submitted.  Based on the Veteran's testimony that Dr. Pendleton had treated him for his skin rash, VA must attempt to obtain these records to assist in determining the nature and etiology of the condition.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  The Veteran's September 1946 service discharge examination noted that he had asymptomatic tinea cruris.  See SF 38, Service Discharge Examination Report, September 22, 1946.  Due to the fact that the Veteran continues to experience skin rashes, he must be afforded a VA skin examination.  See McLendon, supra.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC is requested to obtain any available treatment records from the Chicago, Illinois, VAMC from 1953 to 1995.  Any response received should be memorialized in the Veteran's claims file.

2.  The RO/AMC is requested to contact the Veteran to obtain the appropriate authority and information to request private treatment records from Dr. Pendleton in Bessemer, Alabama.  Any response received should be memorialized in the Veteran's claims file.

3.  Following the receipt of any available outstanding service treatment records, the Veteran should be scheduled for a VA skin examination with an appropriate expert, to determine the nature and etiology of his skin rash.  

The VA examiner must thoroughly review the Veteran's claims file and a complete copy of this Remand in association with the examination and note this has been accomplished in the examination report.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The VA examiner should elicit a complete history from the Veteran regarding his skin rash, the pertinent details of which should be included in the examination report.
Thereafter, the VA examiner should provide an opinion as to whether it is at least as likely as not (i.e. probability greater than 50 percent) that any diagnosed skin disorder is etiologically related to the Veteran's active duty service.  

In providing this opinion, the VA examiner must acknowledge and discuss any lay evidence of continuity of symptomatology.

If it is not possible to provide the requested opinion without resort to speculation, the VA examiner should state why speculation would be required in this case.  If there are insufficient facts or data within the claims file, the VA examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved.  The examination report must be typed.

4.  Thereafter, readjudicate the Veteran's claims of entitlement to service connection for a low back disability and skin rash.  If his claims remain denied, the Veteran should be provided a supplemental statement of the case.  After the Veteran has been given the applicable time to submit additional argument, the claims should be returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


